Title: From Thomas Jefferson to George Hammond, 25 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia June 25th. 1793.

In a letter of Feb. 2d. 1792. I had the honor of conveying to you the President’s sentiments on the assurances you had then been pleased to give of the strict neutrality of your Government between us and the Indians in our neighborhood. You do to that testimony but the Justice  which it merits, in not allowing yourself, for a moment, to infer from the passage, in my letter of the 19th. instant, quoted in your’s of the 20th., a meaning which would be disrespectful to your nation.—Were the Western posts in our possession, it cannot be doubted but there would be an end to the murders daily committed by the Indians on our North Western frontier, and to a great part of the expense of our armaments in that Quarter. Those inconveniencies, therefore, are connected, as consequences, with the Detension of our Posts; to convey which Idea alone, was the intention of the expressions to which you refer. I have the honor to be, respectfully, Sir, Your most obedient and most humble Servant

Th: Jefferson

